DETAILED ACTION
Claim Status
	Claims 1-6 are pending and under current examination. 
	Applicants' amendments/remarks filed on 02/24/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112 (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 had been amended to require 90% ethyl alcohol. This amendment to the claims introduces new matter. The specification at paragraph [0033] describes that the ethanol can be present from “99.9% to 99%” range, however the specification does not appear to disclose 90% specifically ethyl alcohol. Applicants are requested to point out where support is believed to be in the specification. 

Claim Rejections - 35 USC § 112 (b) failure to further limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 1 recites that the citric acid is present in an amount of more than 3% and less than 6%. However, claim 3 recites that the citric acid is 1% which is outside the range required by claim 1 and does not further limit the range required by claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Slightly Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Apollo et al. (United States Patent Publication 2015/0250183) in view of Ijaz et al. (United States Patent Publication 2015/0237867).
Claim 1 is to an antimicrobial and non-clumping spray comprising: more than 3 to less than 6% citric acid in solution; 3less than 4% by weight water; and 99% 4ethyl alcohol, wherein the antimicrobial and non-clumping spray further 5has a pH around 5.
Apollo et al. teach sprayable antimicrobial compositions comprising citric acid as a preferred pH adjusting compound, see abstract and paragraphs [0131]- [0132]. Specifically for sprayable formulations, Apollo teaches sprays to include an acid component such as citric acid for their pH adjusting properties present from 0.001-5% by weight, see paragraph [0142]. Regarding the recitation wherein the composition has less than 100% cation exchange, according to the instant specification cation exchange materials include clays and zeolite per paragraph [0029]. Additionally, Apollo teaches that the composition preferably excludes clays, see paragraph [0156]. Since the spray composition can have citric acid in the alternative to zeolite buffers, the composition encompasses no zeolite ion exchange materials, and thus the embodiments of Apollo encompass less than 100% electron cation exchange. The compositions are non-clumping given they are sprayable and include ethanol solutions and compressed gas propellants. The sprayable composition can comprise at least 20% monohydric alcohol, a quaternary ammonium compound, water and propellant, and the composition has a pH of at least 5, see paragraphs [0020]-[0037]. The monohydric alcohol preferably includes ethanol (ethyl alcohol) and can be present in an amount that includes 90% by weight, see paragraph [0069]. Water can be added in amounts together with the ethanol (monohydric alcohol), and includes at least 80% by weight together. Thus, the range of ethanol is suggested to be from 70-100% (i.e. at least 70) and the range of water would be from 0-10% given the combination can be 80% by weight when present together, see paragraph [0080]. Furthermore, embodiments of Apollo encompass water at not more than 20% thus includes a range of 0-20% water, see paragraph [0080]. The quaternary ammonium compound can be present from 0.001-10% by weight, see paragraph [0078]. The propellant can include gases (i.e. compressed gasses). Therefore, the citric acid overlaps the claimed amounts, the amount of water present overlaps the claimed range of up to 4% as Apollo’s composition having at least 70% ethanol present with up to at most 20% water (i.e. 0-20% water), and the amount of the quaternary compound being present from 0.001-10% by weight overlaps the claimed range of up to 10% antimicrobial agent.  MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Regarding claim 4 wherein the antimicrobial and non-clumping spray is bactericidal to certain bacteria, the claim is interpreted as an intended use of the claimed composition with little patentable weight. Here, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the prior art is capable of performing the intended use as the prior art is to antimicrobial spray formulations comprising citric acid.  
The prior art discloses the individual elements of applicant's claimed combination but does not appear to disclose their combination in an anticipatory fashion. Nevertheless, it would have been obvious to have made this combination because Apollo expressly teaches antimicrobial spray compositions having citric acid, ethanol, high pressure gas, and antimicrobial compounds including quaternary ammonium compounds. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/892,382 (reference application) in view of Apollo et al. (United States Patent Publication 2015/0250183). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘382 claim antimicrobial spray compositions having less than 4% water, ethanol as an alcohol, and an antimicrobial agent inclusive of quaternary compounds present up to 10% by weight including 1% by weight. 
The difference between the instant claims and that of ‘382 is the pH of the composition being around 5 and the addition of citric acid from 3 to 6% by weight, and the use of a propellant and the amount of ethanol. 
However, Apollo teaches antimicrobial spray compositions which contain pH adjusters including citric acid to adjust the pH to a range which is at least 5. Preferably the pH can be adjusted to be about 7.5 with pH adjusting agents, see paragraph [0057] and [0061] and [0130]. Apollo teaches that the control of the pH improves the shelf storage stability and that the pH adjusting agent is preferably citric acid, see paragraphs [0132] and [0134]. Apollo’s compositions can be sprayable using compressed gas propellants, see paragraph [0081]. The monohydric alcohol preferably includes ethanol (ethyl alcohol) and can be present in an amount that includes 90% by weight, see paragraph [0069]. Water can be added in amounts together with the ethanol (monohydric alcohol), and includes at least 80% by weight together. Thus, the range of ethanol is suggested to be from 70-100% (i.e. at least 70) and the range of water would be from 0-10% given the combination can be 80% by weight when present together, see paragraph [0080]. Furthermore, embodiments of Apollo encompass water at not more than 20% thus includes a range of 0-20% water, see paragraph [0080]. Specifically, for sprayable formulations, Apollo teaches sprays to include an acid component such as citric acid for their pH adjusting properties present from 0.001-5% by weight, see paragraph [0142]. 
Therefore, it would have been obvious to an ordinary skilled artisan to provide the Application ‘382 at the time of filing with a pH that is about 5 and to include citric acid to improve shelf storage stability and provide the desired pH of the composition as suggested by Apollo. The citric acid as suggested by Apollo can be added in amounts which include up to 5% by weight to adjust the pH of the antimicrobial spray. It would have been obvious to adjust the ethanol in view of Apollo which teaches that the alcohol as a solvent provides a microbicidal effect, see paragraph [0072]. Thus, it would have been obvious to adjust the amount of the ethanol solvent to provide for a microbiocidal effect. It would have further been obvious to provide a compressed gas to formulate the antimicrobial compositions as a spray using propellants to spray the composition on a surface. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of copending Application No. 16/745,712 (reference application) in view of Apollo et al. (United States Patent Publication 2015/0250183). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘712 claim antimicrobial non-clumping spray compositions encompassing less than 4% water, encompassing high amounts of ethanol, and an antimicrobial agent inclusive of quaternary compounds present up to 10% by weight including 1% by weight, and a gas propellant.
The difference between the instant claims and that of ‘712 is the pH of the composition being around 5 and the addition of citric acid from 3-6% by weight and the amount of ethanol added. 
However, Apollo teaches antimicrobial spray compositions which contain pH adjusters including citric acid to adjust the pH to a range which is at least 5. Preferably the pH can be adjusted to be about 7.5 with pH adjusting agents, see paragraph [0057] and [0061] and [0130]. Apollo teaches that the control of the pH improves the shelf storage stability and that the pH adjusting agent is preferably citric acid, see paragraphs [0132] and [0134]. Apollo’s compositions can be sprayable using compressed gas propellants, see paragraph [0081]. The monohydric alcohol preferably includes ethanol (ethyl alcohol) and can be present in an amount that includes 90% by weight, see paragraph [0069]. Water can be added in amounts together with the ethanol (monohydric alcohol), and includes at least 80% by weight together. Thus, the range of ethanol is suggested to be from 70-100% (i.e. at least 70) and the range of water would be from 0-10% given the combination can be 80% by weight when present together, see paragraph [0080]. Furthermore, embodiments of Apollo encompass water at not more than 20% thus includes a range of 0-20% water, see paragraph [0080]. Specifically, for sprayable formulations, Apollo teaches sprays to include an acid component such as citric acid for their pH 
Therefore, it would have been obvious to an ordinary skilled artisan to provide the Application ‘712 at the time of filing with a pH that is about 5 and to include citric acid to improve shelf storage stability and provide the desired pH of the composition as suggested by Apollo. The citric acid as suggested by Apollo can be added in amounts which include up to 5% by weight to adjust the pH of the antimicrobial spray. It would have been obvious to adjust the ethanol in view of Apollo which teaches that the alcohol as a solvent provides a microbicidal effect, see paragraph [0072]. Thus, it would have been obvious to adjust the amount of the ethanol solvent to provide for a microbiocidal effect.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Remarks
Applicants argue that Apollo’s spray composition limits the amount of alcohol to 70% at a maximum per paragraph [0033]. Applicants argue that Apollo does not disclose that citric acid is present in an amount of more than 2.5% by weight. Since Apollo teaches the most preferred pH is 9.5 it would be contrary to the desired effect of Apollo to add more citric acid. 
	Examiner respectfully submits that Apollo at paragraph [0069] teaches:  
[0069] A further essential constituent of the inventive compositions is at least one lower alkyl aliphatic monohydric alcohol. Preferably this at least one lower alkyl aliphatic monohydric alcohol also exhibits a biocidal effect against microorganisms independently of the other constituents which may be present in the compositions. Exemplary and preferred are C.sub.1-C.sub.6 mononhydric alcohols, especially methanol, ethanol, n-propanol, isopropanol, and all isomers of butanol. Of these, C.sub.1-C.sub.4 monohydric alcohols, and especially C.sub.1-C.sub.3 mononhydric alcohols are preferred, especially, ethanol. A single such alcohol, or mixture of two or more such alcohols, may be present. In certain embodiments when a plurality of alcohols are present, ethanol is the predominant alcohol present, and especially preferably comprises at least 50.1% wt., and especially preferably and in order of increasing preference, at least 51%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 92%, 95%, 97%, 98%, 99%, 99.5% and 100% by weight of the at least one lower alkyl aliphatic monohydric alcohol constituent present. The at least one lower alkyl aliphatic monohydric alcohol constituent may be present in any amount but preferably comprises at least about 20% wt. of the pressurized, sprayable treatment composition of which it forms a part. Preferably the at least one lower alkyl aliphatic monohydric alcohol constituent is present in the pressurized, sprayable treatment composition in an amount of at least about 21% wt., and in order of increasing preference comprises at least 22%, 22.5%, 23%, 23.5%, 24%, 24.5%, 25%, 25.5%, 26%, 26.5%, 27%, 27.5% 28%, 28.5%, 29%, 29.5%, 30%, 30.5%, 31%, 31.5%, 32%, 32.5%, 33%, 33.5%, 34%, 34.5%, 35%, 35.5%, 36%, 36.5%, 37%, 37.5%, 38%, 38.5%, 39%, 39.5%, 40%, 40.5%, 41%, 41.5%, 42%, 42.5%, 43%, 43.5%, 44%, 44.5%, 45%, 45.5%, 46%, 46.5%, 47%, 47.5%, 48%, 48.5%, 49%, 49.5%, 50%, 51%, 52%, 53%, 54%, 55%, 56%, 57%, 58%, 59%, 60% 61%, 62%, 63%, 64%, 65%, 66%, 67%, 68%, 69% and 70% by weight. Concurrently and preferably the at least one lower alkyl aliphatic monohydric alcohol constituent is present in the pressurized, sprayable treatment composition in an amount of up to about 70% by weight, and in order of increasing preference comprises at least about 69%, 68%, 67%, 66%, 65%, 64%, 63%, 62%, 61%, 60%, 59%, 58%, 57%, 56%, 55%, 54%, 53%, 52%, 51%, 50%, 49.5%, 49%, 48.5%, 48%, 47.5%, 47%, 46.5%, 46%, 45.5%, 45%, 44.5% 44%, 43.5%, 43%, 42.5%, 42%, 41.5%, 41%, 40.5%, 40%, 39.5%, 39%, 38.5%, 385, 37.5%, 37%, 36.5%, 36%, 35.5%, 35%, 34.5%, 34%, 33.5%, 33%, 32.5%, 32%, 31.5%, 31%, 30.5%, 30%, 29.5%, 29%, 28.5%, 28%, 27.5%, 27%, 26.5%, 26%, 25.5%, 25%, 24.5%, 24%, 23.5%, 23%, 22.5%, 22%, 21.5% and 21% by weight of the pressurized, sprayable treatment composition of which it forms a part. 
Amounts of up to 70% by weight are the most preferable embodiment, however amounts from 90-100% are suggested. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Though the most preferred pH is 9.5, Apollo teaches that the pH can be at least 5. Adjusting the amount of the citric acid in sprayable antimicrobial solutions is suggested to buffer the pH of the composition and is present from 0.001 to about 5% by weight, see paragraph [0142] of Apollo. 
[0142] The pressurized, sprayable treatment compositions of the invention may include one or more acids, which include not only organic and inorganic acids but also acid salts of organic acids. Preferred examples of the organic acid to be used in the present invention include linear aliphatic acids such as formic acid, acetic acid, propionic acid, butyric acid and valeric acid; dicarboxylic acids such as oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, fumaric acid and maleic acid; acidic amino acids such as glutamic acid and aspartic acid; and hydroxy acids such as glycolic acid, lactic acid, hydroxyacrylic acid, alpha-hydroxybutyric acid, glyceric acid, tartronic acid, malic acid, tartaric acid and citric acid as well as acid salts of these organic acids. Exemplary inorganic acids include phosphoric acid, potassium dihydrogenphosphate, sodium dihydrogenphosphate, sodium sulfite, potassium sulfite, sodium pyrosulfite (sodium metabisulfite), potassium pyrosulfite (potassium metabisulfite), acid sodium hexametaphosphate, acid potassium hexametaphosphate, acid sodium pyrophosphate, acid potassium pyrophosphate and sulfamic acid. These acids can be used singly or as a mixture of two or more inorganic and/or organic acids. Such one or more acids may be used to adjust the pH of the inventive compositions, and/or buffer the pH of the pressurized, sprayable treatment compositions. When present, such may be included in effective amounts, advantageously from about 0.001% wt. to about 5% wt.

	With regards to the Double Patenting rejections Applicants note that a Terminal Disclaimer has been provided. 
	Examiner respectfully submits that the Terminal Disclaimer was Disapproved for the reasons presented in the Terminal Declaimer review decision mailed 02/24/2022. 
As the Terminal Declaimers have not been approved, the rejections are maintained at this time. 


Conclusion
The amendments to the claims necessitated a new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 		
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619